Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 24, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144444                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 144444
                                                                   COA: 306325
                                                                   Muskegon CC: 08-056273-FH
  ANTHONY NEUMAN,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 22, 2011
  order of the Court of Appeals is considered, and it is DENIED, because the defendant’s
  May 4, 2011 and July 25, 2011 motions for relief from judgment are prohibited by MCR
  6.502(G) and because the defendant’s December 27, 2010 motion for relief from
  judgment has failed to meet the burden of establishing entitlement to relief under MCR
  6.508(D).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 24, 2012                       _________________________________________
           s0716                                                              Clerk